Citation Nr: 0923310	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bronchitis 
and obstructive sleep apnea.  In September 2003, the Veteran 
requested a hearing before a Veterans Law Judge.  In June 
2004, the Veteran withdrew this request.  See 38 C.F.R. 
§ 20.704.

In March 2005, the Board denied the claim for service 
connection for obstructive sleep apnea and remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was not exposed to asbestos or mustard gas 
during active service; although he was treated during service 
for bronchitis, there is no evidence of a bronchitis at his 
separation from service or for many years thereafter; there 
also is no competent evidence linking any current bronchitis 
to active service.


CONCLUSION OF LAW

The criteria for service connection for bronchitis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2001, October 2002, January 2004, 
February 2007, and March 2008, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bronchitis.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in February 2007 and March 
2008, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the appellant of her rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

Pursuant to the March 2005 Board remand, VA has taken steps 
to determine whether the Veteran was exposed to mustard gas.  
Specifically, the AMC contacted the National Personnel 
Records Center (NPRC) regarding any relevant records.  NPRC 
responded that the records were fire related and that there 
was no evidence of exposure to mustard gas.  Although it is 
aware of O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) and 
other cases in which the Court has noted VA's extra duties 
when records are fire related, the Board observes that the 
claims file already contains the Veteran's service treatment 
records and personnel records.  Further, the Board's 
directive was to search for the Veteran's name on the list of 
Veterans documented as being exposed to mustard gas.  The AMC 
received a negative response from the Director of 
Compensation and Pension.  Thus, the Board finds that VA has 
satisfied substantially the Board's remand directive.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran was provided a February 2004 VA examination.  The 
examiner also completed a March 2004 addendum.  The examiner 
discussed the Veteran's contended exposure to mustard gas and 
asbestos.  As discussed in greater detail below, in light of 
the Board's determination that the evidence is against a 
finding that the Veteran had these contended exposures, this 
examination is adequate to address to address these aspects 
of the claim.  Regarding the contention that the Veteran had 
chronic bronchitis that began in service, in light of the 
normal separation examination and the subsequent records that 
documented normal lungs, there is no need to obtain an 
additional examination that specifically addresses this 
contention as the competent evidence of records already 
counters the contention of chronic bronchitis since service.  
Further, in the February 2004 examination, although the 
examiner discussed recurrent bronchitis, the examiner made no 
finding of current bronchitis.  The evidence of normal lungs 
counters the contention of continuity of symptomatology.  See 
38 C.F.R. § 3.303(b).  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he has bronchitis attributable to 
active service.  The Veteran's DD 214, personnel records, and 
notations in the service treatment records indicate that the 
Veteran served as a food service attendant while on active 
service.  The Veteran has asserted that the bronchitis is 
either due to exposure to asbestos or mustard gas or is 
attributable to bouts of bronchitis during service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide circumstances under which service 
connection will be granted for disabilities attributed to 
exposure to specified vesicant agents.  In pertinent part, 
the relevant regulation provides that service connection is 
established when there was full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.  Service connection will not 
be established if the claimed condition is due to the 
Veteran's own willful misconduct or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  
See 38 C.F.R. § 3.316.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A November 1951 service treatment record indicates that the 
Veteran had acute tonsillitis for 2 days and had a slight 
cough.  An additional November 1951 entry documents complaint 
of pain in the left side of the chest, but the chest was 
found to be clear.  Service treatment records also document 
treatment for acute bronchitis and tonsillitis in January 
1952.  Additional records contain findings of possible 
pneumonia at this time.

A February 1952 X-ray was read as indicating a "Healthy 
chest."  Record of outpatient treatment documents that the 
Veteran reported a sore throat and wanted his tonsils out.  
The clinician documented that the Veteran has been a 
"nuisance problem."  A June 1952 entry indicates that he 
Veteran again reported a sore throat but the clinician wrote:  
"throat looks very normal to me.  No evidence of any 
illness."  An August 1952 physical examination recorded that 
the lungs were "[c]lear and resonant throughout."  The June 
1953 report of medical examination, completed at the time of 
the Veteran's discharge from service, documents that the 
clinical evaluation of the lungs was normal.  In the report 
of medical history completed at this time by the Veteran, he 
did not include any history of a lung disability, noting no 
history of chronic cough and writing that he was in "top 
shape.  Perfect condition."  

Another service treatment record documents that the Veteran 
had a sore throat and cough for four days.  Although undated, 
it documents that the Veteran was 18 years old, thus 
indicating that this was in 1951 or 1952, and possibly 
related to the other records documenting treatment in January 
1952 for bronchitis.  

Post-service documents include a May 1978 private medical 
record that noted "moist rales in the left base."  No other 
lung diagnosis was made.  The Veteran underwent a January 
1984 VA examination.  No lung disability was noted. A July 
1985 private X-ray was read to reveal residual from old 
healed granulomatous disease.  Another July 1985 private 
medical note indicated that the lungs were clear.  In an 
August 1985 record, the Veteran was noted to have stopped 
smoking cigarettes and was found to have no obvious lung 
disease at that time.  A November 1986 private medical record 
noted that the lungs were clear.

A January 1996 private medical record contains a diagnosis of 
pneumonia.

In an October 1997 VA cardiology consultation, the clinician 
documented that the lungs were clear to auscultation 
bilaterally without wheezes, rales, rubs or rhonchi.  A June 
1999 VA treatment record documents a diagnosis of acute 
bronchitis.  An October 1999 VA treatment record contains a 
diagnosis of acute bronchitis "and or LV dysfunction."  A 
January 2000 X-ray revealed clear lungs.  A January 2000 VA 
treatment record includes a finding of "[respiratory] 
Systemic disease not otherwise specified."  A February 2000 
records that the Veteran's wife had called and reported that 
he had been "congested" for three days with a productive 
cough and yellow sputum.  In an August 2000 VA treatment 
record, a clinician wrote that the Veteran had probable 
chronic obstructive pulmonary disease (COPD) due to smoking.

A February 2000 private record documents that the Veteran had 
a diagnosis of pneumonia.

A May 2001 private medical record documents that the Veteran 
had a history of chronic bronchitis and pneumonia.  Relevant 
current finding was of congestive heart failure exacerbation 
with chronic bronchitis associated with chronic obstructive 
pulmonary disease exacerbation with obstructive sleep apnea.  
Another May 2001 private treatment records documents a 
findings of "[i]nterstitial process with increase in AA 
gradient, probable pulmonary edema from hypertension and 
diastolic dysfunction versus ischemia, possible interstitial 
pneumonitis/atypical pneumonia."

On VA examination in February 2004, the Veteran reported that 
he was in the motor pool in service from 1950 to 1953.  The 
Veteran reported he did all the "usual work on mechanical 
vehicles, including working on brakes" - leading to asbestos 
exposure.  The Veteran also reported exposure to mustard gas 
during basic training.  The Veteran indicated that subsequent 
to this exposure he had recurrent episodes of bronchitis and 
other respiratory illnesses.  The Veteran indicated that he 
received a court marshal preceding due to an inability to 
comply with ordered marches and other physical activities.  
The Board again highlights that service records document that 
the Veteran served as a food service attendant.  Further, 
personnel records document  that the trial by General Court-
Martial was initiated, in essence, for failure to return to 
work in the dining hall and for two previous periods of AWOL, 
and not for an inability to do physical activities.  The 
examiner documented the Veteran's smoking history and noted 
that the Veteran reported being told that he had lung disease 
related to smoking.  The examiner wrote regarding diagnosis 
that the Veteran had a "definite restrictive defect on his 
pulmonary function tests which is not easily explained by the 
thoracotomy. . . . He does give a history of a profession 
with known exposure to asbestos and he gives a history of 
recurrent bronchitis, which he relates to mustard gas 
exposure in the 1950s.  His history of recurrent bronchitis 
is consistent with a reactive airways condition that may 
develop after exposure to respiratory irritants.  After the 
military he has a history of smoking which would give him an 
obstructive type defect and a diffusion defect are noted on 
his pft and support possible emphysema due to smoking.  The 
diffusion defect could also support the potential for 
interstitial lung disease which could be developed from 
asbestos."  The examiner, in essence, indicated that further 
evaluation was required - to include obtaining a CAT scan.

In a March 2004 addendum to the February 2004 VA examination 
report, the examiner reiterated that that Veteran had a 
history of mustard gas and asbestos exposure.  After 
documenting findings from the CAT scan, the examiner wrote 
that one had to determine if the Veteran, in essence, had 
exposure to asbestos, "if not then the cat scan finding was 
related to previous cardiac surgery."

February 2007 private medical records document that the 
Veteran had acute bronchitis. 

Various records document the Veteran's history of smoking.  
In a November 1986 private medical record, the Veteran was 
noted to have stopped smoking 30 years prior, or in 
approximately 1956.  An August 1999 VA treatment record 
indicates that the Veteran stooped smoking 4 years prior, or 
approximately in 1995.  A March 2000 VA treatment record 
documents that the Veteran had stopped smoking 10 years 
prior, or in approximately 1990.  An August 2001 private 
treatment record indicates that the Veteran quit smoking in 
1994.  In the February 2004 VA examination, he indicated that 
he smoked for 50 years after leaving service, thus from 
approximately 1953 to 2003.  

Pursuant to the March 2005 Board remand, VA developed the 
case to determine if the Veteran had exposure to mustard gas 
during service.  This development did not return evidence of 
such exposure.

The Board finds that service connection for bronchitis is not 
warranted.  As outlined above, the Veteran has a complicated 
medical history.  There is, however, no competent evidence 
that links a current diagnosis of bronchitis to the findings 
of bronchitis during service.  Although the Veteran has also 
contended that he currently has bronchitis due to asbestos 
and/or mustard gas exposure, the Board finds that the 
evidence is against a finding that the Veteran had exposure 
to these toxic products.  The Board will now, in greater 
detail, go through the reasons that service connection is not 
warranted for bronchitis.

Regarding diagnosis of bronchitis, service treatment records 
document treatment for bronchitis, but there is no evidence 
that this was a chronic disability, with the Veteran 
indicating no disability upon discharge and the separation 
examination finding no disability of the lungs.  There is no 
evidence of a lung disability after service until 1978 ( 
"moist rales in the left base").  Although there are other 
lung findings after this date, the first post-service finding 
of bronchitis was in June 1999, or almost 46 years after 
service.  The only finding of chronic bronchitis was in the 
May 2001 private medical record outlined above.  Review of 
this record indicates that the clinician found that the 
diagnosis, in essence, was associated with chronic 
obstructive pulmonary disease exacerbation with obstructive 
sleep apnea.  The Veteran is not service connection for this 
disease, and other medical evidence of record associates COPD 
with the Veteran's smoking history.

The Veteran has never contended that he smoked during 
service.  Further, service connection is prohibited for 
disability or death on the basis that the disability or death 
resulted from disease or injury attributable to the use of 
tobacco products during a Veteran's service. 38 U.S.C.A. § 
1103(a); 38 C.F.R. § 3.300(a).

The Veteran has submitted recent evidence of a diagnosis of 
acute bronchitis that was treated in February 2007.  There is 
no diagnosis of chronic bronchitis since the Veteran's claim 
filed in 2002.  Further, there are multiple post-service 
medical records that evaluated the lungs and did not make any 
indication of a finding of bronchitis, such as in the January 
1984 VA examination and records dated in 1985.  Further, in 
the February 2004 VA examination, the examiner did not make a 
current diagnosis of bronchitis.  Therefore, as no disability 
was found upon separation from service and multiple records 
dated between the Veteran's discharge from service and his 
claim indicated clear lungs, there is no evidence of a 
continuity of symptomatology of the disability from the time 
of service.  See 38 C.F.R. § 3.303(b).

Regarding the contention of mustard gas exposure and asbestos 
exposure, the Board remanded the claim previously to seek 
evidence of mustard gas exposure.  Although the Board 
recognizes that, since its March 2005 remand, VA's 
Adjudication Procedure Manual has been rewritten and directs 
that additional steps be taken regarding claims based on 
contended mustard gas exposure, the Board finds that a remand 
to allow for additional development is not necessary even 
though it does not appear that these additional steps have 
been taken in this case.  See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section F.  

As noted, the Veteran has made contentions regarding his 
service that directly contradict the official service 
department records.  In this regard, in the February 2004 VA 
examination, the Veteran stated that the he worked it the 
motor pool, although the official records thoroughly document 
that the Veteran worked in food service.  The Veteran stated 
that he worked in the motor pool as part of his contention 
that he was exposed in to asbestos.  The Veteran has not 
indicated how he was exposed to asbestos while a food service 
attendant for the Air Force.  The Veteran also clearly 
misrepresented to the examiner the reason for his court 
martial.  

The Board finds that the Veteran's statements regarding the 
circumstances of his service to lack credibility based on 
these documented contradictions between the Veteran's 
statements regarding his service and the official record.  As 
the Veteran's statements are not credible and they were the 
source of the contention of exposure to these toxins, the 
Board finds that no additional development is needed 
regarding these contentions.  That is, the only source of the 
contention that the Veteran was exposed to mustard gas and 
asbestos was the Veteran, and his statements regarding these 
exposures, in the judgment of the Board, are not credible due 
to prior contradictions between the Veteran's statements and 
official records.  

Further, in regard to the mustard gas exposure, 38 C.F.R. 
§ 3.316 provides service connection for the chronic form of 
bronchitis.  There has been no confirmed diagnosis of chronic 
bronchitis since the Veteran filed his claim in 2002.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the Veteran contends that he has 
bronchitis that is attributable to service.  The Veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to diagnosis or medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  That is, in the Board's judgment, the 
specific diagnosis of bronchitis is not the type of 
disability capable of diagnosis by a lay person and thus, the 
Veteran is not competent to provide an opinion regarding 
diagnosis or causation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

The undersigned has considered the Veteran's contentions 
fully.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  As noted, the Board has found 
that the Veteran's statements lack credibility.  

After review of the extensive evidence of record that 
evaluates the Veteran's lungs, the undersigned acknowledges 
that the Veteran has been diagnosed as having multiple lung 
disabilities.  As outlined above, however, the evidence does 
not support a finding that the Veteran has a chronic 
bronchitis disability that is attributable to service, to 
include the contentions of mustard gas or asbestos exposure 
during service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bronchitis is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


